Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 1 of 22 Page ID #:8102




     1 PAUL A. LEVIN (State Bar No. 229077)
       MORTGAGE RECOVERY LAW GROUP LLP
     2 550 North Brand Boulevard, Suite 1100
     3 Glendale, California 91203
       TELEPHONE: (818) 630-7900 FASCIMILE: (818) 630-7920
     4 EMAIL:       plevin@themrlg.com
     5
       ETAN MARK (admitted pro hac )
     6 DONALD J. HAYDEN (admitted pro hac )
     7 YANIV ADAR (admitted pro hac )
       MARK MIGDAL & HAYDEN
     8 80 SW 8th Street, Suite 1999
     9 Miami, Florida 33130
       TELEPHONE: (305) 374-0440
    10 EMAIL:       etan@markmigdal.com
    11              don@markmigdal.com
                    yaniv@markmigdal.com
    12
    13 Attorneys for Plaintiffs
    14
                              UNITED STATES DISTRICT COURT
    15
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    16
    17
         MICHAEL LAVIGNE, et al.,                CASE NO. 2:18-cv-07480-JAK (MRWx)
    18
                     Plaintiffs,
    19                                           [Related Case 2:13-cv-02488-BRO-RZ]
              vs.
    20                                           PLANTIFFS’ NOTICE OF MOTION
         HERBALIFE LTD., et al.,
    21                                           AND MOTION FOR REVIEW OF
                     Defendants.                 NON-DISPOSITIVE RULINGS
    22
                                                 [Filed concurrently with Memorandum of
    23                                           Points and Authorities]
    24                                           Date: May 10, 2021
    25                                           Time: 8:30AM
                                                 Courtroom: 10B
    26
                                                 Assigned to Hon. John A. Kronstadt,
    27
    28

            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 2 of 22 Page ID #:8103




     1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2         PLEASE TAKE NOTICE that on May 10, 2021, at 8:30am, or as soon
     3 thereafter as the matter may be heard in the above-styled court, before the Honorable
     4 John A. Kronstadt, United States District Judge for the Central District of California,
     5 Western Division, in Courtroom 10B (or virtually as required by any applicable Court
     6 Order), Plaintiffs Patricia Rodgers, Izaar Valdez, and Jennifer Ribalta, move pursuant
     7 to Federal Rule of Civil Procedure 72(a), Local Rule 72-2.1, and 28 U.S.C. §
     8 636(b)(1)(A) for an order for review of Magistrate Judge Wilner’s Order Denying
     9 Motion to Re-Designate Documents (the “Challenged Order”). The Motion is based
    10 on the grounds that the Challenged Order is clearly erroneous and contrary to the law.
    11 The Motion will be based on this Notice of Motion and Motion, the Memorandum of
    12 Points and Authorities in Support of the Motion, all of the papers filed in this action,
    13 and such other evidence and argument as the Court may receive.
    14         Pursuant to Local Rule 7-3, counsel for Defendant Herbalife and Plaintiffs met
    15 and conferred several times consistent with Local Rule 37-1 but was unable to reach
    16 an agreement on the underlying discovery issues.
    17 DATED: January 6, 2021               Respectfully submitted,
    18
                                            Mark Migdal & Hayden
    19
                                            By: /s/ Yaniv Adar
    20
                                                Yaniv Adar
    21                                          Attorneys for Plaintiffs Patricia Rodgers,
    22                                          Jennifer Ribalta, and Izaar Valdez

    23
    24
    25
    26
    27
    28

                                                   2
                  PLAINTIFFS’ NOTICE OF MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 3 of 22 Page ID #:8104




     1                            TABLE OF CONTENTS
     2                                                                             Page
     3    I.   Introduction ..…………………………………………………………………3
     4   II.   Procedural Background ………………………………………………………4
     5          a. The Stipulated Protective Order ……………………………………….4
     6          b. Herbalife’s Overbroad Designations …………………………………..6
     7          c. The First Round of Briefing …………………………………………...6
     8          d. The Oral Argument ……………………………………………………7
     9          e. The Challenged Order ………………………………………………..10
    10 III.    Argument ……………………………………………………………………12
    11          a. The Challenged Order’s holding that parties have no recourse to
    12             challenge deliberate and overbroad confidential designations was clear
    13             error and contrary to law. ……………………………………………..12
    14          b. The Challenged Order’s holding that Plaintiffs waived their right to
    15             challenge otherwise unjustified confidentiality designations of event
    16             videos was clear error and contrary to the law. ………………………..17
    17 IV.     Conclusion …………………………………………………………………..19
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                               1
                    PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 4 of 22 Page ID #:8105




     1                                        TABLE OF AUTHORITIES
     2                                                                                                             Page(s)

     3 Cases
     4 12180 Stratford Tr. v. Unigard Indem. Co.,
     5   LACV1706643JAKGJSX, 2018 WL 6219867 (C.D. Cal. Apr. 16, 2018) ........... 13

     6 Edifecs, Inc. v. TIBCO Software, Inc.,
     7   2011 WL 13362103 (W.D. Wash. 2011) .............................................................. 17
     8 Glenmede Trust Co. v. Thompson,
     9   56 F.3d 476 (3d Cir. 1995) .................................................................................... 20
    10 Lallemand v. County of Los Angeles, CV 17-0781 JAK (SSX),
    11   2018 WL 6136814 (C.D. Cal. Jan. 12, 2018) .................................................. 14, 15
    12 Marshall v. Galvanoni,
    13  217CV00820KJMCKD, 2019 WL 2491524 (E.D. Cal. June 14, 2019) ............... 14
    14 Medtronic Vascular, Inc. v. Abbott Cardiovascular Sys., Inc., C-06-1066 PHJ EMC,
    15  2007 WL 4169628 (N.D. Cal. Nov. 20, 2007) ...................................................... 20
    16 Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,
    17   307 F.3d 1206 (9th Cir. 2002) ............................................................................... 13
    18 Roman Catholic Archbishop of Portland in Oregon v. Various Tort Claimants,
    19   661 F.3d 417 (9th Cir. 2011) ................................................................................. 20
    20 San Jose Mercury News, Inc. v. U.S. Dist. Court--N. Dist. (San Jose),
    21   187 F.3d 1096 (9th Cir. 1999) ................................................................... 13, 14, 19
    22 Seegert v. Rexall Sundown, Inc.,
    23   17CV01243JAHJLB, 2019 WL 3774485 (S.D. Cal. Aug. 9, 2019) ..................... 14
    24 Statutes
    25 28 U.S.C. § 636(b)(1)(A)....................................................................................... 2, 13
    26 Rules
    27
         Federal Rule of Civil Procedure 72(a) ................................................................... 2, 13
    28

                                                                  2
                            PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 5 of 22 Page ID #:8106




     1                   MEMORANDUM OF POINTS AND AUTHORITIES
     2        I.      INTRODUCTION
     3             This case is a putative class action brought on behalf of tens of thousands of
     4 Herbalife distributors. At the heart of this action are emotionally charged live events
     5 specifically designed to deceive and manipulate the putative class members. Herbalife
     6 maintains that every second of every event video it produced in discovery should be
     7 treated as confidential. Plaintiffs formally challenged Herbalife’s improper
     8 designation of these videos and, pursuant to the Stipulated Protective Order entered
     9 by Magistrate Judge Wilner and agreed to by the parties, ECF No. 212 (the “SPO”),
    10 Herbalife bore the burden of showing why those videos should be treated as
    11 confidential pursuant to the SPO. See SPO at § 6.3. Rather than satisfy this burden,
    12 Herbalife argued that the good cause statement of the SPO provided for all event
    13 videos to remain confidential. ECF No. 285 at p. 16. That is not what the SPO said
    14 and at oral argument Magistrate Judge Wilner seemed to expressly reject this
    15 interpretation of the SPO. Transcript of November 5, 2020 Hearing, at 15:21-22
    16 (“That’s not what I said in the order and that was really problematic.”).1 However,
    17 the December 23, 2020, Order Denying Motion to Re-Designate Documents (the
    18 “Challenged Order”) bases its ruling on that very argument; holding that Plaintiffs
    19 had waived their right to challenge the confidentiality designations of event videos.
    20 ECF No. 304 at ¶ 13. The Challenged Order’s denial of Plaintiffs’ request to de-
    21 designate was clear error and contrary to law.
    22       Separately, the Challenged Order’s refusal to enforce the SPO’s prohibition
    23 against mass, indiscriminate, and routinized designations was clearly erroneous and
    24 contrary to law. Herbalife does not dispute that it engaged in mass, indiscriminate,
    25 and routinized designations, and does not (and cannot) deny that it designated more
    26 than 97% of the documents it produced in this case as confidential. Instead, Herbalife
    27
    28   1
             A complete copy of the transcript is attached hereto as Exhibit A.
                                                      3
                          PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 6 of 22 Page ID #:8107




     1 asks the Court to excuse its conduct because although “disclosure of a single
     2 document (or a small subset of documents) would [not] necessarily cause significant
     3 harm to the company . . . taken together in their entirety, the documents produced to
     4 Plaintiffs provide a comprehensive picture of Herbalife’s event presentation strategy.”
     5 Id. at pp. 10-11. Plaintiffs provided the Court with several demonstrative examples of
     6 Herbalife improperly designating documents as confidential, including (but not
     7 limited to) the very arbitration agreements that they publicly relied on in their effort
     8 to compel Plaintiffs to arbitration. Despite the SPO’s clear prohibition against
     9 Herbalife’s conduct, the Challenged Order held that Plaintiffs lack any recourse to
    10 challenge Herbalife’s overbroad designations (regardless of whether those
    11 designations were improper) unless Plaintiffs identify a specific frivolous designation
    12 and Herbalife maintains that designation after the mandated conferral process. In
    13 other words, the Challenged Order held that Herbalife was authorized to engage in
    14 mass, indiscriminate, and routinized designations so long as it withdraws specific
    15 designations when petitioned by Plaintiffs. This holding, which gives Herbalife (and
    16 possibly other federal litigants) carte blanche to engage in abusive confidentiality
    17 designations was also clearly erroneous and contrary to law.
    18     II.     PROCEDURAL BACKGROUND
    19             a. The Stipulated Protective Order
    20           On December 2, 2019, the parties and court entered into the Stipulated
    21 Protective Order. The “Good Cause Statement” of the SPO notes that “Plaintiffs have
    22 propounded discovery requests that seek, among other things, video and audio
    23 recordings of Herbalife events . . .” SPO at § 1.2 The statement goes on to note that
    24 “Herbalife asserts that such materials consist of, among other things, information
    25 regarding confidential business strategies and policies; sensitive financial
    26 information; information implicating the privacy rights of third parties; and/or
    27 information which may be privileged . . .” Id. (emphasis added). At the end of that
    28 paragraph, the Good Cause Statement makes clear that “Nothing in this Good Cause

                                                  4
                       PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 7 of 22 Page ID #:8108




     1 Statement or Stipulated Protective Order shall be construed as an agreement by
     2 Plaintiffs that any specific documents or categories of documents are properly
     3 considered ‘Confidential Information’ as defined herein.” Id.
     4        Although the SPO enabled the parties to preliminarily label select documents
     5 as confidential, the tradeoff was that such designations must be used sparingly. The
     6 SPO repeatedly and unambiguously made clear that overbroad designations are
     7 inconsistent with that order:
     8     • “The parties acknowledge that this Order does not confer blanket protections
     9        on all disclosures or responses to discovery and that the protection it affords
    10        from public disclosure and use extends only to the limited information or items
    11        that are entitled to confidential treatment under the applicable legal principles.”
    12        § 1.1.
    13     • “It is the intent of the parties that information will not be designated as
    14        confidential for tactical reasons and that nothing be so designated without a
    15        good faith belief that it has been maintained in a confidential, non-public
    16        manner. It is also the intent of the parties that information will not be designated
    17        as confidential unless there is good cause as to why such information should
    18        not be part of the public record of this case.” Id.
    19 Section 5.1 of the SPO reiterates this point, making clear that designations should be
    20 limited to only those portions of a document properly requiring protection:
    21                 5.1 Exercise of Restraint and Care in Designating Material for
    22        Protection: Each Party or Non-Party that designates information or items
    23        for protection under this Order must take care to limit any such
    24        designation to specific material that qualifies under the appropriate
    25        standards. The Designating Party must designate for protection only
    26        those parts of material, documents, items, or oral or written
    27        communications that qualify so that other portions of the material,
    28        documents, items, or communications for which protection is not
                                                   5
                        PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 8 of 22 Page ID #:8109




     1         warranted are not swept unjustifiably within the ambit of this Order.
     2                Mass, indiscriminate, or routinized designations are prohibited.
     3         Designations that are shown to be clearly unjustified or that have been
     4         made for an improper purpose (e.g., to unnecessarily encumber the case
     5         development process or to impose unnecessary expenses and burdens on
     6         other parties) may expose the Designating Party to sanctions.
     7         In the event of a dispute regarding whether a document should be treated as
     8 confidential, the parties and Court agreed that the designating party bears the burden
     9 of persuasion. Id. at § 6.3.
    10            b. Herbalife’s Overbroad Designations
    11         From the moment Herbalife began reluctantly producing documents in this
    12 case, the company designated virtually all documents as confidential. Herbalife
    13 produced 136,600 pages in this matter, 133,858 were designated as confidential. ECF
    14 No. 287-1 at p. 2. This represents 97.9% of Herbalife’s total production. Id. Excluding
    15 copies of Herbalife’s voluminous, and very public, rules and procedures, that
    16 percentage increases to 99.3%. Id. These include: the publicly available arbitration
    17 agreements relied on and filed by Herbalife to try and compel Plaintiffs to arbitration,
    18 a document containing a list of YouTube songs that might be played at an event, mass
    19 e-mails to Herbalife distributors linking to publicly available YouTube videos, and
    20 other communications Herbalife encourages to be widely disseminated. ECF No. 285
    21 at p. 6, ECF No. 285-1.
    22           c. The First Round of Briefing
    23         After extensive conferrals the parties submitted a Joint Stipulation pursuant to
    24 Local Rule 37-1. In the Joint Stipulation, Herbalife held fast to its position that it was
    25 permitted to engage in mass, indiscriminate, and routinized designations and
    26 attempted to justify its conduct through two distinct arguments.
    27       First, Herbalife claimed its mass, indiscriminate, and routinized designations
    28 were appropriate because although “Herbalife does not contend that the disclosure of

                                                    6
                       PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 9 of 22 Page ID #:8110




     1 a single document (or a small subset of documents) would necessarily cause
     2 significant harm to the company . . . [t]aken together in their entirety, the documents
     3 produced to Plaintiffs provide a comprehensive picture of Herbalife’s event
     4 presentation strategy.” ECF No. 285 at 11-12.
     5           Second, Herbalife claimed that, “Rather than engage in fruitless motion
     6 practice to avoid producing so many documents, Herbalife produced them all and
     7 justifiably protected itself by designating them as confidential.” ECF No. 285 at 15.
     8 But Herbalife fails to support its claim that it acted “justifiably.” In fact, Herbalife
     9 never conferred with Plaintiffs to give them the option of accepting the documents as
    10 confidential as opposed to Herbalife filing motions they themselves define as
    11 “fruitless.”
    12             With regard to the event video designations, Herbalife sought to avoid its
    13 burden of establishing good cause by claiming “The Protective Order Provides For
    14 The Designation Of Event Videos As Confidential.” Id. at 16.2 Herbalife also claimed
    15 they had good cause for designating all event videos as confidential based on vague
    16 and unidentified “proprietary business methods that are competitively sensitive in
    17 nature,” without identifying a single one of those business methods. Id. at 16-17.
    18 However, Herbalife failed to identify any specific harm that would ensue from
    19 disclosure of the event videos or specific portions of the videos which would warrant
    20 protection.
    21               d. The Oral Argument
    22           On November 5, 2020, Magistrate Judge Wilner held oral argument on the
    23 outstanding discovery issues. At that hearing, Judge Wilner responded to the limited
    24 evidence advanced by Herbalife to support its claim that the event videos should be
    25 treated as confidential:
    26
    27
    28   2
             This is wrong, but more on that below.
                                                      7
                         PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 10 of 22 Page ID
                                 #:8111



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15 Ex. A. at 13:23-14:15. Judge Wilner continued by soundly rejecting Herbalife’s
 16 position that the SPO “provided for the designation of event videos as confidential”:
 17
 18
 19
 20
      Id. at 14:16-19. In response, Herbalife walked back from that argument:
 21
 22
 23
 24
 25 Id. at 15:5-8. The Court replied again clearly and unambiguously rejecting Herbalife’s
 26 argument:
 27
 28

                                               8
                   PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 11 of 22 Page ID
                                 #:8112



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
      Id. at 15:9-22.
 13
            With regard to Herbalife’s mass, indiscriminate, and routinized designations,
 14
      the Court recognized the burden on Plaintiffs in dealing with such designations and
 15
      noted Plaintiffs can properly raise over-designations with the Court regardless of
 16
      whether Herbalife ultimately agreed to withdraw those designations:
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               9
                    PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 12 of 22 Page ID
                                 #:8113



  1
  2
  3
  4
  5
  6
  7
  8
  9 Id. at 38:4-25.
 10            e. The Challenged Order
 11         On December 23, 2020, Magistrate Judge Wilner entered an order denying all
 12 relief to Plaintiffs. The Challenged Order held that: (a) Plaintiffs lacked an
 13 independent remedy to enforce Section 5.1 of the SPO or challenge Defendant’s
 14 abusive designation practices; and (2) Plaintiffs waived their ability to challenge
 15 confidentiality designations of event videos when they entered into the SPO.
 16         In doing so the Challenged Order made several legal errors. First, the
 17 Challenged Order erroneously claimed that Plaintiffs “want the Court to deem all of
 18 Herbalife’s materials not to be confidential.” ECF No. 304 at ¶ 8. But Plaintiffs never
 19 requested this relief in any of their filings and in fact made clear at oral argument that
 20 they were not seeking this relief. Ex. A at 7:23-25. Instead, the relief sought by
 21 Plaintiffs was merely enforcement of Section 5.1 of the SPO and a requirement that
 22 Herbalife limit their designations to only those specific materials which warrant such
 23 designation as agreed. See, e.g., ECF No. 285 at p. 7 (“Plaintiff request an order . . .
 24 ordering compliance with Section 5.1 by requiring Herbalife to limit confidentiality
 25 designations to only those warranting such designation . . .”); ECF No. 290 at p. 10
 26 (“Herbalife should be required to comply with the terms of the SPO and only mark
 27 confidential documents confidential”); Ex. A at 7:23-25.
 28         Second, the Challenged Order failed to consider the undisputed evidence that

                                                10
                    PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 13 of 22 Page ID
                                 #:8114



  1 Herbalife deliberately ignored the terms of the Court’s protective order. The Joint
  2 Stipulation provided seven concrete examples of Herbalife frivolously designating
  3 documents confidential. ECF No. 285 at 6-7. Herbalife admitted that it engaged in
  4 mass, indiscriminate, and routinized designations but attempted to justify its conduct
  5 by claiming an “aggregate” exception to the SPO’s prohibition on overbroad
  6 designations. Id. at 7-8. Herbalife admitted that it engaged in the prohibited conduct
  7 to avoid motion practice. See id. at 15. The clear legal question before the Court,
  8 therefore, was whether Herbalife’s deliberate violations of the SPO were justified.
  9 The Challenged Order did not answer this question, instead avoiding the issue by
 10 misclassifying Plaintiffs’ request as an attempt to de-designate all documents
 11 (something Plaintiffs never and currently do not request). This avoidance is made
 12 clear by footnote 3 of the Challenged Order:
 13
 14
 15 Plaintiffs brought the underlying motion to raise “a legitimate claim that the defense
 16 deliberately failed to abide by the terms of the Court’s protective order,” but the
 17 Challenged Order did not consider any of the evidence before it.
 18       Third, the Challenged Order erroneously stated that Plaintiffs agreed that good
 19 cause existed to protect “video and audio recordings of Herbalife events” ECF No.
 20 304 at ¶ 13. Herbalife’s suggestion that Plaintiffs agreed that event videos would be
 21 treated as confidential was not only rejected by the Court, it was abandoned at oral
 22 argument. Ex. A at 13:23-15:22. Moreover, the parties and Court expressly agreed
 23 that “Nothing in this Good Cause Statement or Stipulated Protective Order shall be
 24 construed as an agreement by Plaintiffs that any specific documents or categories of
 25 documents are properly considered as ‘Confidential Information.’” SPO at § 1.2.3
 26
 27   It is worth noting that the Challenged Order not only held that Plaintiffs waived their
      3

 28 right to challenge event videos, it went even further to call Plaintiffs’ attempt to avoid

                                                11
                    PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 14 of 22 Page ID
                                 #:8115



  1     III.   ARGUMENT
  2         Where a magistrate judge is designated to hear a discovery motion, as is the
  3 case here, a district court judge may reconsider the magistrate judge’s order if it is
  4 clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(a).
  5 “Under these standards, findings of fact are reviewed under the clearly erroneous
  6 standard, and conclusions of law are reviewed de novo.” 12180 Stratford Tr. v.
  7 Unigard Indem. Co., LACV1706643JAKGJSX, 2018 WL 6219867, at *2 (C.D. Cal.
  8 Apr. 16, 2018). Here, the Challenged Order is both clearly erroneous and contrary to
  9 law for two separate and independent reasons.
 10            a. The Challenged Order’s holding that parties have no recourse to
 11               challenge deliberate and overbroad confidential designations was
 12               clear error and contrary to law.
 13         “It is well-established that the fruits of pretrial discovery are, in the absence of
 14 a court order to the contrary, presumptively public.” San Jose Mercury News, Inc. v.
 15 U.S. Dist. Court--N. Dist. (San Jose), 187 F.3d 1096, 1103 (9th Cir. 1999).
 16 “Generally, the public can gain access to litigation documents and information
 17 produced during discovery unless the party opposing disclosure shows ‘good cause’
 18 why a protective order is necessary.” Phillips ex rel. Estates of Byrd v. Gen. Motors
 19 Corp., 307 F.3d 1206, 1210 (9th Cir. 2002). The vehicle for a party to avoid public
 20 disclosure of documents they produce in discovery is Rule 26(c), and the standard the
 21 party avoiding party must meet is “good cause.” See San Jose Mercury, 187 F.3d at
 22
 23 that alleged waiver as “frivolous.” ECF No. 304 at ¶ 13. This characterization is
    unwarranted not only because it is clearly erroneous and contrary to law, but also
 24 because Magistrate Judge Wilner himself said Herbalife’s waiver argument was not
 25 “an accurate reading of the protective order at all” and “[t]hat’s not what I said in the
    order and that was really problematic.” Ex A. at 14:16-19, 15:21-22. In light of the
 26 Challenged Order’s implication that fees may be awarded against Plaintiffs and their
 27 counsel, Plaintiffs request the Court specifically find that Plaintiffs’ good faith
    attempt to enforce the terms of the SPO, comply with Local Rule 37-1, and advocate
 28 for the best interests of the class were not “frivolous.”

                                                 12
                    PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 15 of 22 Page ID
                                 #:8116



  1 1103 (“Rule 26(c) authorizes a district court to override this presumption where ‘good
  2 cause’ is shown.”).
  3        In San Jose, the district court entered a blanket stipulated protective order
  4 providing for all documents to be produced confidentially. Id. The Ninth Circuit said
  5 that was in error, holding “[s]uch blanket orders are inherently subject to challenge
  6 and modification, as the party resisting disclosure generally has not made a
  7 particularized showing of good cause with respect to any individual document.” Id.
  8 Courts in this circuit have consistently held that for protective orders governing
  9 confidentiality to have merit, they must require parties seeking confidentiality
 10 designations to make a particularized showing of good cause with respect to any
 11 individual document. See, e.g., Seegert v. Rexall Sundown, Inc., 17CV01243JAHJLB,
 12 2019 WL 3774485, at *3 (S.D. Cal. Aug. 9, 2019) (providing that San Jose provides
 13 that “to merit a protective order the party must make particularized showing of good
 14 cause with respect to any individual document”); Marshall v. Galvanoni,
 15 217CV00820KJMCKD, 2019 WL 2491524, at *8 (E.D. Cal. June 14, 2019) (“[T]o
 16 gain a protective order the party must make particularized showing of good cause with
 17 respect to any individual document”); Lallemand v. County of Los Angeles, CV 17-
 18 0781 JAK (SSX), 2018 WL 6136814, at *8 (C.D. Cal. Jan. 12, 2018) (“To shield
 19 materials from public view pursuant to a protective order, a party must make ‘a
 20 particularized showing of good cause with respect to any individual document.’”)
 21 (quotations omitted). The key takeaway from these cases is that Herbalife was not
 22 inherently entitled to a protective order to keep all of its documents confidential; it
 23 was required to agree to make a “particularized showing of good cause with respect
 24 to any individual document.”
 25        With this backdrop in mind, the parties and Magistrate Judge Wilner entered
 26 into an agreed order which provided Herbalife a mechanism for preliminarily
 27 shielding certain documents from the public, but at a cost. The SPO specifically said
 28 that in exchange for such protection (which is a deviation from the presumption in

                                              13
                   PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 16 of 22 Page ID
                                 #:8117



  1 favor of public access), Herbalife (and Plaintiffs) were required to adhere to the
  2 following conditions:
  3      • The parties will not designate documents as confidential for tactical reasons.
  4         SPO at § 1.1.
  5      • Nothing will be designated as confidential without a good faith belief that it has
  6         been maintained in a confidential, non-public manner. Id.
  7      • Documents will not be designated as confidential unless there is good cause as
  8         to why such information should not be part of the public record of this case. Id.
  9      • The parties will exercise “restraint and care in designating material for
 10         protection.” Id. at § 5.1.
 11      • Each Party or Non-Party that designates information or items for protection
 12         under this Order must take care to limit any such designation to specific
 13         material that qualifies under the appropriate standards. Id.
 14
         • The Designating Party must designate for protection only those parts of
 15
            material, documents, items, or oral or written communications that qualify so
 16
            that other portions of the material, documents, items, or communications for
 17
            which protection is not warranted are not swept unjustifiably within the ambit
 18
            of this Order. Id.
 19
         • Mass, indiscriminate, or routinized designations are prohibited. Id.
 20
         • The party seeking a confidential designation bears the burden of whether that
 21
            document should be treated as confidential. Id. at § 6.3.
 22
            That was the deal. Consistent with Ninth Circuit precedent, common sense, and
 23
      the agreement and intent of the parties the SPO allowed Herbalife to designate
 24
      documents as confidential in exchange for Herbalife’s promise to use that ability
 25
      sparingly. But Herbalife did not uphold their end of the bargain.
 26
            There is no dispute that Herbalife deliberately violated the SPO. Plaintiffs set
 27
      forth undisputed record evidence that: (a) Herbalife designated over 97% of all
 28

                                                14
                    PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 17 of 22 Page ID
                                 #:8118



  1 documents as confidential, ECF No. 287-1 at p. 2; (b) Herbalife frivolously designated
  2 arbitration agreements it publicly filed with the Court as confidential; ECF No. 285
  3 at p. 6, ECF No. 285-1; and (c) Herbalife refused to “take care to limit any such
  4 designation to specific material that qualifies under the appropriate standards,” SPO
  5 at § 5.1. Moreover, in disregard of the SPO’s prohibition against overbroad
  6 designations, Herbalife stated that it unilaterally designated virtually all documents as
  7 confidential to “justifiably protect itself” without articulating what that justification
  8 is. ECF No. 285 at 15.
  9        Herbalife’s other justification for violating the SPO only serves to reaffirm the
 10 fact that the SPO has been violated. Herbalife asked the Court to recognize an
 11 unprecedented “aggregate” exception to the SPO. Herbalife concedes that it “does not
 12 contend that disclosure of a single document (or a small subset of documents) would
 13 necessarily cause significant harm to the company.” ECF No. 285 at p. 11. Herbalife
 14 contends that it has designated those documents as confidential because, “taken
 15 together in their entirety, the documents produced to Plaintiffs provide a
 16 comprehensive picture of Herbalife’s event presentation strategy.” Id. at pp. 10-11.
 17 But Herbalife fails to identify any authority recognizing such a justification for
 18 indiscriminate confidentiality designations. To the contrary, the SPO mandates
 19 granular approach, providing that “the Designating Party must designate for
 20 protection only those parts of material, documents, items, or oral or written
 21 communications that qualify so that other portions of the material, documents, items,
 22 or communications for which protection is not warranted are not swept unjustifiably
 23 within the ambit of this Order.” SPO at § 5.1. Herbalife’s mass, aggregate designation
 24 directly contradicts section 5.1 of the SPO.
 25        The Challenged Order, however, did not address the question of whether
 26 Herbalife violated the SPO. Instead, it sidestepped the issue by asserting that it is
 27 improper for courts to consider whether an SPO has been violated outside the context
 28 of a specific dispute over a document that the designating party refuses to de-

                                               15
                   PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 18 of 22 Page ID
                                 #:8119



  1 designate. In support of this assertion the Challenged Order relied exclusively on
  2 Edifecs, Inc. v. TIBCO Software, Inc., 2011 WL 13362103 at *3 (W.D. Wash. 2011),
  3 an out-of-district decision which held that courts should not issue advisory rulings
  4 “regarding what, generally speaking, constitutes ‘good cause’ to designate a discovery
  5 document as confidential under a protective order.” ECF No. 304 at ¶ 9. Relying on
  6 Edifecs, the Challenged Order held that “Plaintiffs don’t challenge specific documents
  7 or categories of records – they want the Court to deem all of Herbalife’s materials not
  8 to be confidential.” Id. at ¶ 8. The Challenged Order’s findings are both factually and
  9 legally erroneous.
 10         First, the Challenged Order’s factual statements of Plaintiffs’ position are
 11 inaccurate. In the Joint Stipulation Plaintiffs specifically referenced seven documents
 12 which were frivolously designated as confidential without good cause and identified
 13 a category of documents, event videos, as designated as confidential without any
 14 attempt to limit the designations as required by the SPO. ECF 285 at 10-11, 13-14.
 15 The Challenged Order does not explain why: (a) Herbalife should not be sanctioned
 16 for frivolously designating the seven identified documents (as Magistrate Judge
 17 Wilner suggested may be appropriate at the oral argument); or (b) why the Court
 18 should not consider the overbroad designation of the specifically identified event
 19 videos as violative of the SPO’s prohibition against overbroad designations.
 20 Moreover, the Challenged Order’s statement that Plaintiffs sought to de-designate all
 21 documents is demonstrably false.
 22       Second, this Court should decline to treat Edifecs as dispositive here. As a
 23 threshold matter, nothing in the Edifecs decision suggested that the protective order
 24 at issue in that case had the same stringent prohibitions against overbroad designations
 25 as the protective order at issue here. The Edifecs decision did not reference an
 26 admission from the designating party that it engaged in mass, indiscriminate, and
 27 routinized designations but sought to excuse that behavior. Even if this Court chose
 28 to follow Edifecs (it should not), Herbalife’s stark admission that it has refused to

                                               16
                   PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 19 of 22 Page ID
                                 #:8120



  1 individually designate documents creates an extraordinary fact pattern mandating
  2 judicial action.
  3         Moreover, following the Edifecs prohibition on so-called “advisory opinions”
  4 would have the effect of shifting the burden of contesting confidential designations to
  5 the opposing party. There is a good reason why not a single court (before the
  6 Challenged Order) has followed Edifecs. If the Court accepts Herbalife and the
  7 Challenged Order’s interpretation of Edifecs, litigants in this district would be free to
  8 designate all documents produced as confidential and escape responsibility by simply
  9 agreeing to remove designations for limited documents identified by parties opposing
 10 designation. That risk is not hypothetical as that is precisely what has happened here.
 11 Herbalife designated 98% of all documents as confidential, and then only agreed to
 12 de-designate select documents after forcing Plaintiffs to identify why they wanted the
 13 documents to be publicly available. This process in turn requires the Plaintiffs, in
 14 advance of any filing that refers to a document produced in this case, to disclose the
 15 document to the Defendants, ask for permission to file it, and then contend with the
 16 administrative responsibility of filing it under seal – or filing a separate motion to de-
 17 designate the document. This effect is contrary the spirit of the Phillips and San Jose
 18 decisions, and would create a chilling effect for any party to enter into a SPO in this
 19 district in the future.
 20         The public has a presumptive right to access any documents produced to the
 21 representative Plaintiffs in this case. If Herbalife wants to keep a select number of
 22 documents confidential, the SPO and Ninth Circuit require Herbalife to take the time
 23 to specifically designate only those documents warranting protection. The Challenged
 24 Order failed to hold Herbalife to that burden, and therefore should be reversed.
 25            b. The Challenged Order’s holding that Plaintiffs waived their right to
 26                challenge otherwise unjustified confidentiality designations of event
 27                videos was clear error and contrary to the law.
 28         After relying on Plaintiffs’ purported failure to identify specific categories of
                                                17
                    PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 20 of 22 Page ID
                                 #:8121



  1 documents as the basis for denying Plaintiffs’ request to enforce Section 5.1 of the
  2 SPO, ECF No. 304 at ¶ 8, the Challenged Order denied Plaintiffs’ request to de-
  3 designate a specific category of documents (event videos), id. at ¶¶ 12-13. For several
  4 independent reasons, this portion of the Challenged Order’s ruling was clearly
  5 erroneous and contrary to law.
  6         The sole basis for the Court refusing to de-designate the event videos as
  7 confidential is based on a factually and legally erroneous finding: that Plaintiffs
  8 “waived their ability” to challenge these designations when it entered into the SPO.
  9 Id. at ¶ 13. Although stated above, it is worth repeating that Magistrate Judge Wilner
 10 said that “I don't think that’s an accurate reading of the protective order at all,” Ex. A.
 11 at 14:18-19 and “[t]hat’s not what I said in the order and that was really problematic,”
 12 id. at 15-21:22. Needless to say, the 180 degree turn on this point was surprising,
 13 coupled with the characterization of Plaintiffs’ position as “frivolous.” The parties
 14 and Court expressly agreed that “Nothing in this Good Cause Statement or Stipulated
 15 Protective Order shall be construed as an agreement by Plaintiffs that any specific
 16 documents or categories of documents are properly considered as ‘Confidential
 17 Information.’” SPO at § 1.2. The Challenged Order’s reliance on the Good Cause
 18 Statement is factually and legally wrong. At a minimum, the Ninth Circuit requires
 19 Herbalife to meet its burden of making a “particularized showing of good cause with
 20 respect to any individual document.” See San Jose Mercury, 187 F.3d at 1103
 21 (emphasis added).
 22       Moreover, even if the Challenged Order’s suggestion that the SPO was a
 23 contract and Plaintiffs “obviously knew what they signed up for,” ECF No. 304 at
 24 ¶ 13, were accurate, Herbalife failed to honor its end of the bargain. Any agreement
 25 by Plaintiffs would be conditioned on Herbalife complying with its obligation to avoid
 26 overbroad designations and “designate for protection only those parts of material,
 27 documents, items, or oral or written communications that qualify so that other
 28 portions of the material, documents, items, or communications for which protection

                                                18
                    PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 21 of 22 Page ID
                                 #:8122



  1 is not warranted are not swept unjustifiably within the ambit of this Order.” SPO at §
  2 5.1. The party that breached the SPO was Herbalife — not Plaintiffs.
  3         Lastly,     the   Challenged    Order     failed   to   adequately    apply   the
  4 Archbishop/Glenmede standards in footnote 4 of the SPO.4 Herbalife has failed to
  5 identify any particularized harm that would result if the event videos at issue were
  6 made public. The only argument advanced by Herbalife in their papers is that the
  7 events are not public, but “this general blanket argument would apply to all non-public
  8 communications.” Medtronic Vascular, Inc. v. Abbott Cardiovascular Sys., Inc., C-
  9 06-1066 PHJ EMC, 2007 WL 4169628, at *2 (N.D. Cal. Nov. 20, 2007). Herbalife
 10 has failed to identify a single trade secret, proprietary business document, or anything
 11 else of value uttered at these events that would meet the Ninth Circuit’s particularized
 12 harm standard. Even if Herbalife could identify such specific information, it has failed
 13 to explain why every second of every video must be treated as confidential rather than
 14 limiting designation to “only those parts of material, documents, items, or oral or
 15 written communications that qualify so that other portions of the material, documents,
 16 items, or communications for which protection is not warranted are not swept
 17 unjustifiably within the ambit of this Order.” SPO at § 5.1. The Challenged Order
 18 failed to hold Herbalife to its burden and therefore was in error.
 19       IV.   CONCLUSION
 20         This case is important to not only the named Plaintiffs, but also to the tens of
 21 thousands of putative class members watching the wheels of justice turning from afar.
 22 If the Court is going to keep the public in the dark, it should at a minimum require
 23 Herbalife to explain why. The SPO, Ninth Circuit, and the interests of justice demand
 24 nothing less.
 25
 26
 27  See Glenmede Trust Co. v. Thompson, 56 F.3d 476 (3d Cir. 1995); Roman
      4

    Catholic Archbishop of Portland in Oregon v. Various Tort Claimants, 661 F.3d
 28 417 (9th Cir. 2011).

                                                 19
                      PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
Case 2:18-cv-07480-JAK-MRW Document 309 Filed 01/06/21 Page 22 of 22 Page ID
                                 #:8123



  1 DATED: January 6, 2021             Respectfully submitted,
  2
                                       Mark Migdal & Hayden
  3
                                       By: /s/ Yaniv Adar
  4
                                           Yaniv Adar
  5                                        Attorneys for Plaintiffs Patricia Rodgers,
  6                                        Jennifer Ribalta, and Izaar Valdez

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             20
                  PLAINTIFF’S’ MOTION FOR REVIEW OF NON-DISPOSITIVE RULINGS
